DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 & 11, 13, 15, & 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US  20150362165) in view of Chu (US 20170365755, hereinafter Chu55).
Regarding claim 1, Chu discloses that a lamp, comprising:
a substrate 19 (Fig. 2A & 40);
a plurality of semiconductor light-emitting devices 11 disposed on the substrate 19 (Fig. 2A & 39);
a flat layer (detachable layer) formed between the plurality of semiconductor light-emitting devices 11 (Fig. 40); 
a spacer (black matrix or array dams) disposed between the substrate (backplane) and the flat layer (Detachable layer, Fig. 40); and 
air gaps (para. 0167) disposed between each semiconductor light-emitting device 11 and the spacer 18 (Fig. 2A & 39), wherein the spacer (black matrix or array dams) spaced apart from semiconductor light emitting device 11.
Chu fails to teach the air gap is directly in contact with a side surface of the each semiconductor light-emitting device.
However, Chu55 suggests the air gap is directly in contact with a side surface of the each semiconductor light-emitting device (Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Chu with the air gap is directly in contact with a side surface of the each semiconductor light-emitting device as taught by improve robustness (para. 0004) in order to X and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Chu & Chu55 disclose that the air gap surrounds a periphery of each of the plurality of semiconductor light-emitting devices (Chu Fig. 2A or 40, air gap is enclosed by spacer (polymer)).
Reclaim 3, Chu & Chu55 disclose that a wiring electrode 16 disposed on the substrate 19; and
a metal solder layer 19 or 15 disposed between the wiring electrode 14 and each semiconductor light-emitting device 11, wherein the air gap 18 (enclosed by polymer) is disposed on the wiring electrode and surrounds a periphery of the metal solder layer (Chu, Fig. 2A & 40).
Reclaim 4, Chu & Chu55 disclose that a part of each of the plurality of semiconductor light-emitting devices is surrounded by the flat layer isolation layer (Chu, Fig. 40), and wherein another part of each of the plurality of semiconductor light-emitting devices is surrounded by the air gap (Chu, Fig. 40).
Reclaim 5, Chu & Chu55 disclose that each of the plurality of semiconductor light-emitting devices is entirely surrounded by the flat layer, and wherein the air gap surrounds the metal solder layer (Chu, Fig 2A or 40).
Reclaim 6, Chu & Chu55 disclose that the flat layer comprises:
a first region that surrounds the plurality of the semiconductor light-emitting devices; and
a second region that surrounds the first region, and wherein the air gap is disposed between the first region and the substrate (Chu, Fig 2A or 40).
Reclaim 7, Chu & Chu55 disclose that the spacer 18 is provided at a boundary between the first region and the second region, and wherein the second region surrounds the spacer (Chu, Fig 2A or 40).
Reclaim 8, Chu & Chu55 disclose that a glass layer 13 formed in a periphery of the plurality of semiconductor light-emitting devices 11 and disposed on the substrate 19, wherein the spacer (black matrix or array dams) protrudes from the glass layer 13 in a thickness direction of the plurality of semiconductor light-emitting devices (Fig 2A or 39).
Reclaim 9, Chu & Chu55 disclose that a part of the second region is disposed on the glass layer 13 (Chu, Fig 2A or 40).
Regarding claim 11, Chu & Chu55 disclose that a lamp device, comprising:
a plurality of semiconductor light-emitting devices 11 disposed on a substrate backplane (Chu, Fig. 40);
a light transmitting layer (transparent layer & wavelength conversion layer) disposed between the plurality of semiconductor light-emitting device, the transmitting layer having a first portion that contacts the plurality of semiconductor light emitting devices and a second portion that is spaced from the plurality of semiconductor light emitting device;
a spacer (black matrix or array dams) interposed between the substrate backplane and the light transmitting layer (Chu, Fig. 40);
an air gap (Chu in view of Ch55) disposed between the second portion and the plurality of semiconductor light-emitting devices, wherein the spacer is spaced apart from each semiconductor light-emitting device, and wherein the air gap is directly in contact with a side surface of the each semiconductor light-emitting device (Chu55, Fig. 3A, note: only edge of semiconductor has flowable material 16).
Reclaim 13, Chu & Chu55 disclose that a glass layer 13 extending on a surface of the substrate, wherein the spacer protrudes from the glass layer (Chu, Fig. 2A & 40).
Reclaim 15, Chu & Chu55 disclose that the spacer is located between the space and the light transmitting layer (Chu, Fig. 2A & 40).
Reclaim 17, Chu & Chu55 disclose that the air gap surrounds a periphery of each of the plurality of semiconductor light-emitting devices (Chu, Fig. 2A & 40).
Reclaim 18, Chu & Chu55 disclose that a wiring electrode 14 disposed on the substrate 19; and
a metal solder layer 16/15 disposed between the wiring electrode and each semiconductor light-emitting device, wherein the air gap 18 is disposed on the wiring electrode and surrounds a periphery of the metal solder layer (Chu, Fig. 2A & 40).
Reclaim 19, Chu & Chu55 disclose that each of the plurality of semiconductor light-emitting devices is entirely surrounded by the light transmitting layer, and wherein the air gap surrounds the metal solder layer (Chu, Fig. 40).
Reclaim 20, Chu & Chu55 disclose that a portion of the plurality of the semiconductor light-emitting devices is exposed to the air gap (Chu55, Fig. 3A).
Reclaim 20, Chu & Chu55 disclose that a portion of the plurality of the semiconductor light-emitting devices is exposed to the air gap (Chu55, Fig. 3A).
Reclaim 21, Chu & Chu55 disclose that the air gap and the light-emitting devices are not overlapped vertically each other (Chu55, Fig. 3A).
Reclaim 22, Chu & Chu55 disclose that a chip guide (Alignment key) disposed on the side surface of the each semiconductor light-emitting device, and the air gap is disposed below the chip guide (Chu, Fig. 37).
Reclaim 23, Chu & Chu55 disclose that a material of the spacer is the same as that of the glass layer (Chu, Fig. 40).
Allowable Subject Matter
Claim 10 is allowed over the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899